DETAILED ACTION
Claims 1, 3-8, 10-15 and 17-21 are pending.  Claims 2, 9 and 16 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone and email by Hisashi D. Watanabe (Reg. No. 37,465) on August 30, 2022.
The application has been amended as follows:
Listing of Claims:
(Currently Amended) A method of a system for preventive maintenance of a heating, ventilation, and air conditioning (HVAC) unit, the method comprising:	receiving, at a control system associated with the HVAC unit, runtime data of the HVAC unit, wherein receiving the runtime data of the HVAC unit includes aggregating the runtime data on a periodic basis into periodic totals at the control system;	initiating, by the control system, a service message to a service device associated with the HVAC unit in response to determining that a preventive maintenance visit is warranted based on the runtime data, wherein the service message includes a geofenced login link for a site;	activating, by the control system, a hot-cold test for the HVAC unit in response to receiving a registration message of the preventive maintenance visit from the service device; and	reporting a validation message in response to validating the preventive maintenance visit based on a result of the hot-cold test for the HVAC unit.
(Canceled)
(Original) The method as described in claim 1, further comprising determining the runtime data based on at least one of (a) an amount of time the control system is requesting the HVAC unit to run in a particular mode or (b) start and stop times of air flow in at least one air duct of the HVAC unit.
(Original) The method as described in claim 1, wherein receiving the runtime data of the HVAC unit includes collecting runtimes for a plurality of modes, the plurality of modes including at least one mode of a fan mode, a first stage cool mode, a second stage cool mode, a first stage heat mode, or a second stage heat mode.
 (Original) The method as described in claim 1, wherein determining that the preventive maintenance visit is warranted comprises:	determining a total runtime of each HVAC unit of a plurality of HVAC units since a last preventive maintenance of at least one HVAC unit; and	identifying at least one selected HVAC unit in which a preventive maintenance visit is warranted based on the total runtime of each HVAC unit.
(Original) The method as described in claim 1, wherein receiving the registration message of the preventive maintenance visit includes receiving a date and/or time for the preventive maintenance visit from the service device.
(Original) The method as described in claim 1, further comprising receiving completion notification that the HVAC unit has completed performance of the hot-cold test.
 (Currently Amended) A system for preventive maintenance of a heating, ventilation, and air conditioning (HVAC) unit comprising:	a control system associated with the HVAC unit, the control system receiving runtime data of the HVAC unit, aggregates the runtime data on a periodic basis into periodic totals, initiating a service message to a service device associated with the HVAC unit in response to determining that a preventive maintenance visit is warranted based on the runtime data, and activating a hot-cold test for the HVAC unit in response to receiving a registration message of the preventive maintenance visit from the service device,	wherein the service message includes a geofenced login link for a site, and	wherein a validation message is reported in response to validating the preventive maintenance visit based on a result of the hot-cold test for the HVAC unit.
(Canceled)
(Original) The system as described in claim 8, wherein the runtime data is determined based on at least one of (a) an amount of time the control system is requesting the HVAC unit to run in a particular mode or (b) start and stop times of air flow in at least one air duct of the HVAC unit.
(Original) The system as described in claim 8, wherein the runtime data of the HVAC unit includes runtimes for a plurality of modes, the plurality of modes including at least one mode of a fan mode, a first stage cool mode, a second stage cool mode, a first stage heat mode, or a second stage heat mode.
(Original) The system as described in claim 8, wherein the control system identifies at least one selected HVAC unit in which a preventive maintenance visit is warranted based on a total runtime of each HVAC unit of a plurality of HVAC units since a last preventive maintenance of at least one HVAC unit.
(Original) The system as described in claim 8, wherein the registration message of the preventive maintenance visit includes a date and/or time for the preventive maintenance visit from the service device.
(Original) The as described in claim 8, wherein the control system is notified that the HVAC unit has completed performance of the hot-cold test.
(Currently Amended) A non-transitory computer readable medium including executable instructions which, when executed, causes at least one processor of a system for preventive maintenance of a heating, ventilation, and air conditioning (HVAC) unit by:	receiving runtime data of the HVAC unit;	aggregating the runtime data on a periodic basis into periodic totals; 	initiating a service message to a service device associated with the HVAC unit in response to determining that a preventive maintenance visit is warranted based on the runtime data, wherein the service message includes a geofenced login link for a site;	receiving a registration message of the preventive maintenance visit from the service device;	activating a hot-cold test for the HVAC unit in response to receiving the registration message of the preventive maintenance visit from the service device; and	reporting a validation message in response to validating the preventive maintenance visit based on a result of the hot-cold test for the HVAC unit.
(Canceled)
(Original) The medium as described in claim 15, further comprising determining the runtime data based on at least one of (a) an amount of time the control system is requesting the HVAC unit to run in a particular mode or (b) start and stop times of air flow in at least one air duct of the HVAC unit.
(Original) The medium as described in claim 15, wherein receiving the runtime data of the HVAC unit includes collecting runtimes for a plurality of modes, the plurality of modes including at least one mode of a fan mode, a first stage cool mode, a second stage cool mode, a first stage heat mode, or a second stage heat mode.
 (Original) The medium as described in claim 15, wherein determining that the preventive maintenance visit is warranted comprises:	determining a total runtime of each HVAC unit of a plurality of HVAC units since a last preventive maintenance of at least one HVAC unit; and	identifying at least one selected HVAC unit in which a preventive maintenance visit is warranted based on the total runtime of each HVAC unit.
(Original) The medium as described in claim 15, wherein receiving the registration message of the preventive maintenance visit includes receiving a date and/or time for the preventive maintenance visit from the service device.
(Original) The medium as described in claim 15, further comprising notifying the control system that the HVAC unit has completed performance of the hot-cold test.
REASONS FOR ALLOWANCE
Claims 1, 3-8, 10-15 and 17-21 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Kitade et al. U.S. Patent Publication No. 20200033019 teaches a method of a system for preventive maintenance of an HVAC unit, Roy U.S. Patent Publication No. 20150261229 teaches activating, by a control system, a test for the HVAC unit in response to receiving a registration message and Vaughn et al. U.S. Patent Publication No. 20130338836 teaches an automating hot and cold test for an HVAC system.
None of these references taken either alone or in combination with the prior art of record discloses a method of a system for preventive maintenance of a heating, ventilation, and air conditioning (HVAC) unit, the method comprising: receiving, at a control system associated with the HVAC unit, runtime data of the HVAC unit, wherein receiving the runtime data of the HVAC unit includes aggregating the runtime data on a periodic basis into periodic totals at the control system;	initiating, by the control system, a service message to a service device associated with the HVAC unit in response to determining that a preventive maintenance visit is warranted based on the runtime data, wherein the service message includes a geofenced login link for a site;	activating, by the control system, a hot-cold test for the HVAC unit in response to receiving a registration message of the preventive maintenance visit from the service device; and	reporting a validation message in response to validating the preventive maintenance visit based on a result of the hot-cold test for the HVAC unit, as in independent claim 1.  Independent claims 8 and 15 recite similar limitations embodied as a system and non-transitory computer readable medium, respectively.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119